Exhibit 10.12
LOAN AGREEMENT
This Loan Agreement dated April 21, 2009 (the “Effective Date”) by and between
Horne International, Inc. (the “Borrower”), a Delaware corporation, with offices
located at 3975 University Drive, Suite 100, Fairfax, VA 22030 and Darryl K.
Horne (the “Lender”), with an address of 1732 Brookside Lane, Vienna, Virginia
22182.
WHEREAS, the Borrower desires that the Lender make a loan in the amount of One
Hundred Thousand Dollars ($100,000.00) to the Borrower; and
WHEREAS, the Lender is willing to make such a loan, subject to the terms and
conditions set forth herein;
NOW THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained and other good and valuable consideration receipt of
which is hereby acknowledged, the parties hereto agree as follows:

  1.   Amount and Terms of Loan.

  1.1   The Loan. The “Loan” hereunder shall mean the loan by the Lender to the
Borrower in the principal amount of One Hundred Thousand Dollars ($100,000.00).
    1.2   The Note. The Loan shall be evidenced by a promissory note which note
shall be executed by the Borrower as of the Effective Date. Every term contained
in the Note shall be deemed incorporated into this Agreement. To the extent any
provision of the Note shall be deemed to be inconsistent with the provisions of
this Agreement however, the provisions of this Agreement shall control.     1.3
  Security. As a condition to the Loan, the loan proceeds shall be secured by a
lien against Horne Engineering Services, LLC Contract No. 3495 —CCE-ACA/REO
(“Pledged Security”).     1.4   Interest. The outstanding principal balance of
the Loan and any other obligations arising under this Agreement shall bear
interest at the rate of 8.5% per annum. Interest on the Loan shall be calculated
on the basis of a 360 day year and the actual number of days elapsed.     1.5  
Loan Fee. Borrower shall pay to Lender, immediately upon receipt of the
settlement funds referenced in paragraph 1.3 above, a “Loan Fee” in the amount
of One Thousand Dollars ($1,000.00). Payment of the Loan Fee shall not reduce
but shall be in addition to the principal and interest which shall be due and
payable to the Lender by the Borrower.     1.6   Repayment of Principal. Except
as otherwise provided in this Agreement, repayment of principal shall be due and
payable as follows:

  1.6.1   Immediately upon receipt of payment by the United States for Horne
Engineering Services, LLC Contract No. 3495 —CCE-ACA/REO or on July 31, 2009,
whichever shall occur first.

 



--------------------------------------------------------------------------------



 



  1.6.2   The Borrower may prepay any part or all of the Loan, including
interest, without penalty or premium at any time.

  1.7   Acceleration. Notwithstanding anything set forth in this Section 1,
immediately upon the occurrence of any Event of Default and during any
continuance thereof, the Lender may declare the Loan, all interest thereon and
all other amounts and obligations payable to be forthwith due and payable to the
Lender or may take any other action as provided herein.

  2.   Representations and Warranties of Borrower. The Borrower represents and
warrants to Lender as follows:

  2.1   Authority. The Borrower has the requisite legal capacity to own its
assets, to borrow money, to execute, deliver and perform each of the Loan
Documents to which it is a party and all other documents, certificates and
instruments delivered in connection therewith, and to effect and carry out the
transactions contemplated herein and therein. Each Loan Document has been duly
authorized and, when executed and delivered, will be a valid and legally binding
instrument enforceable against Borrower in accordance with its terms. The
execution and delivery of the Loan Documents and the consummation of the
transactions contemplated thereby will not violate (i) any law, order, rule or
regulation or determination of an arbitrator, court, or other governmental
agency, applicable upon the Borrower or any of the Borrower’s property or as to
which the Borrower or any of the Borrower’s property is subject, or (ii) any
provision of any agreement, instrument, or undertaking to which the Borrower is
a party or by which the Borrower or any of the Borrower’s property is bound and
will not result in the creation or imposition of any lien upon any of the
property of the Borrower other than those in favor of the Lender pursuant to the
Loan Documents. No consents, approvals or other authorizations or notices, other
than those which have been obtained and are in full force and effect, are
required in connection with the execution and delivery of the Loan Documents and
the performance of any obligations contemplated thereby.     2.2   Pledged
Security Ownership. The Borrower is the owner of, or has contractual or other
rights to the pledged security subject to no pledge, lien, mortgage, security
interest, charge, option, or other encumbrance whatsoever, except those which
have been previously disclosed to the Lender by and through a lien or interest
property recorded in the state in which the pledged security is located. The
pledge and grant of the Pledged Security by the Borrower pursuant to this
Agreement creates a valid and perfected security interest in the Pledged
Security in favor of the Lender. The Borrower is not subject to any contractual
obligation restricting or limiting the ability of the Borrower to pledge the
Pledged Security pursuant to the Pledge Agreement.     2.3   Litigation. There
are no actions, suits, proceedings or governmental investigations or inquiries
pending, or to the best knowledge of the Borrower, threatened against the
Borrower or the Lender that could, if adversely determined, have a material
adverse effect on the performance of any obligation contemplated in or arising
under the Loan Documents.

 



--------------------------------------------------------------------------------



 



  2.4   No Defaults.

  2.4.1   The Borrower is not a party to any contractual obligation the
compliance with which would have a material adverse effort or the performance of
which, either unconditionally or upon the happening of an event, will result in
the creation of a lien other than a lien granted pursuant to a Loan Document
created in accordance with this Agreement on the property or assets of the
Borrower.

  2.4.2   The Borrower is not in default under or with respect to any
contractual obligation owed by the Borrower and, to the knowledge of the
Borrower no other party is in default under or with respect to any contractual
obligation owed to the Borrower, other than those defaults which in the
aggregate shall have no material adverse effect on the Borrower, the Pledged
Security or other property and assets of the Borrower, or the Lender.

  3.   Covenants of the Borrower.

  3.1   The Borrower covenants and agrees that until full and complete
performance by the Borrower of all obligations arising under the Loan and the
Loan Documents, the Borrower shall:     a.   Cooperate with the Lender and
execute such further instruments and documents as the Lender shall reasonably
request to carry out to its satisfaction the transactions contemplated by the
Loan Documents;     b.   As soon as possible and in any event within two
(2) business days after acquiring knowledge thereof notify the Lender in writing
of the occurrence of any Default or Event of Default on this or any other
obligation of the Borrower;     c.   Cause to be promptly delivered to the
Lender copies of all written notices, and notice of any oral notices, received
by the Borrower with respect to the Pledged Security;     d.   Promptly provide
the Lender with such other information respecting condition or operations,
financial or otherwise, of the Borrower as the Lender may from time to time
reasonably request.     3.2   The Borrower covenants and agrees that until full
and complete performance by the Borrower of all obligations arising under the
Loan and the Loan Documents have been satisfied by the Borrower, the Borrower
shall not:     a.   Sell, assign, transfer, exchange or otherwise dispose of, or
grant any option with respect to the Pledged Security, nor create, incur, or
permit to exist any pledge, lien, mortgage, security interest, charge, option,
or any other encumbrances with respect to any of the Pledged Security or
interest therein, or any proceeds thereof, except for the liens and security
interests which have been properly recorded either as a result of this Agreement
and Loan Documents or which has been previously properly recorded as of the
Effective Date;     b.   Sell or transfer shares of Borrower which may adversely
affect the ability of the Lender to sell or dispose of the Pledged Security in
accordance with the terms of this Agreement and the Loan Documents.

 



--------------------------------------------------------------------------------



 



  3.3   Compliance with the Law. The Borrower shall comply in all material
respects with all requirements of law, contractual obligations, commitments,
instruments, licenses, permits and franchises.     3.4   Payment of Taxes. The
Borrower shall pay and discharge, before the same shall become delinquent, all
lawful governmental claims, taxes, assessments, charges and levies.     3.5  
Indebtedness. The Borrower shall not create or suffer to exist any indebtedness
except:     a.   The Loan;     b.   Current liabilities in respect of taxes,
assessments and governmental charges or levies incurred; and     c.  
Indebtedness existing on the Effective Date; and     d.   Indebtedness not
exceeding Five Hundred Thousand Dollars ($500,000.00) in the aggregate.

  7.   Events of Default.

  7.1   Each of the following shall constitute an “Event of Default”:     a.  
The Borrower shall fail to make any payment of principal or interest on the Loan
or other amounts due under the Loan Documents on the date which such payment is
due;     b.   The Borrower shall fail to perform any term, covenant or agreement
contains herein or the Borrower shall fail to perform any other term, covenant
or agreement contained herein or in any Loan Document and such failure shall
continue for fifteen (15) days after notice to the Borrower by the Lender;    
c.   Any representation or warranty of the Borrower in any Loan Document shall
prove to have been false in any material respect upon the date when made;     d.
  The Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator; (ii) be
generally unable to pay the Borrower’s debts as such debts become due;
(iii) make a general assignment for the benefit of Borrower’s creditors;
(iv) commence a voluntary case under the United States Bankruptcy code; (v) file
a petition seeking to take advantage of any other law of any jurisdiction
relating to bankruptcy, insolvency or composition or readjustment of debts;
(vi) a proceeding or case shall be commenced, without the application or consent
of the Borrower, in any court seeking the liquidation of the Borrowers assets,
or the composition or readjustment of the Borrowers debts, the appointment of a
trustee, receiver, custodian, liquidator or the like, or any similar relief in
respect of the Borrowers under any law of any jurisdiction;     e.   Any
provision of the Pledge Agreement shall for any reason cease to be valid and
binding on the Borrower or the Borrower shall so state in writing; or the Pledge
Agreement shall for any reason cease to create a valid lien on the Pledged
Security purported to be covered thereby.     7.2   Remedies Upon Default.
Immediately upon the occurrence of any Event of Default and during the
continuance thereof, the Lender may declare the Loan, all interest hereon and
all other amounts and obligations payable under any Loan Document to be
forthwith due and payable, without presentment,

 



--------------------------------------------------------------------------------



 



      demand, protest or further notice of any kind, all of which are expressly
waived by the Borrower.

  8.   Miscellaneous.

  8.1   Expenses. Whether or not an advances are made pursuant to the Loan, the
Lender agrees to pay all costs and expenses in connection with the preparation,
delivery, administration and enforcement of the Loan and the perfection and
continuation of the security interest in the Pledged Security.     8.2  
Governing Law. This Agreement and all other Loan Documents are contracts under
the laws of the Commonwealth of Virginia and shall for all purposes be governed
by and construed in accordance with the laws of the Commonwealth of Virginia
without regard to its principals of conflicts of laws. The Borrower and the
Lender hereby submit to the jurisdiction of the Circuit Court for Fairfax
County, Virginia for the purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby.     8.3  
Waivers. No course of dealing between any of the Borrower and the Lender, nor
any failure to exercise, nor any delay in exercising, any right, power or
privilege of the Lender hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise or the exercise of any other right, power
or privilege.     8.4   Severability. The provisions of this Agreement are
severable. If any clause or provision hereof shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision or part thereof in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction or any other clause or provision in this Agreement in any
jurisdiction.     8.5   Notices. All notices and other communications made or
required to be given pursuant to the Loan Documents shall be in writing and
shall be deemed given if delivered personally or by facsimile transmission (with
confirmation of receipt), or delivered by overnight courier service, or mailed
by registered or certified mail, postage prepaid to the parties at the address
stated above in this Agreement.     8.6   Successors and Assigns. This Agreement
shall inure to the benefit of and shall be binding upon the successors and
assignes of the parties hereto; provided, however, that the Borrower may not
assign any rights or obligations hereunder without the written consent of the
Lender.     8.7   Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one document.     8.8   Termination. This Agreement shall terminate
upon irrevocable payment in cash in full of all obligations secured hereby, at
which time the Lender will deliver or release all of the Pledged Security being
held hereunder to the Borrower.

 



--------------------------------------------------------------------------------



 



  8.9   Prior Agreements. This Agreement supersedes all prior Loan Agreements
and other agreements, written or oral, pertaining to the subject matter herein.

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

     
BORROWER:
  LENDER:
 
   
 
   
 
Signature
 
 
 Signature
 
   
 
   
 
Printed Name and Title
 
 
 Printed Name
 
   
 
   
 
Date
 
 
 Date

 